
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.41

SECURITY AGREEMENT


        1.    THE SECURITY. The undersigned, Motorcar Parts & Accessories, Inc.
("the Pledgor") hereby assigns and grants to Bank of America, N.A. ("the Bank")
a security interest in the following described property now owned or hereafter
acquired by the Pledgor ("Collateral"):

        (a)  All accounts, contract rights, chattel paper, instruments, deposit
accounts, and general intangibles, including all amounts due to the Pledgor from
a factor; and all returned or repossessed goods which, on sale or lease,
resulted in an account or chattel paper.

        (b)  All inventory, including all materials, work in process and
finished goods.

        (c)  All equipment and fixtures of every type.

        (d)  All of the Pledgor's deposit accounts with the Bank. The Collateral
shall include any renewals or rollovers of the deposit accounts, any successor
accounts, and any general intangibles and choses in action arising therefrom or
related thereto.

        (e)  All instruments, notes, chattel paper, documents, and certificates
of deposit of every type. The Collateral shall include all liens, security
agreements, leases and other contracts securing or otherwise relating to the
foregoing.

        (f)    All general intangibles, including, but not limited to, (i) all
patents, and all unpatented or unpatentable inventions; (ii) all trademarks,
service marks, and trade names; (iii) all copyrights and literary rights;
(iv) all computer software programs; (v) all mask works of semiconductor chip
products; (vi) all trade secrets, proprietary information, customer lists,
manufacturing, engineering and production plans, drawings, specifications,
processes and systems. The Collateral shall include all good will connected with
or symbolized by any of such general intangibles; all contract rights,
documents, applications, licenses, materials and other matters related to such
general intangibles; all tangible property embodying or incorporating any such
general intangibles; and all chattel paper and instruments relating to such
general intangibles.

        (g)  All negotiable and nonnegotiable documents of title covering any
Collateral.

        (h)  All accessions, attachments and other additions to the Collateral,
and all tools, parts and equipment used in connection with the Collateral.

        (i)    All substitutes or replacements for any Collateral, all cash or
non-cash proceeds, product, rents and profits of any Collateral, all income,
benefits and property receivable on account of the Collateral, all rights under
warranties and insurance contracts covering the Collateral, and any causes of
action relating to the Collateral.

        (j)    All books and records pertaining to any Collateral, including but
not limited to any computer-readable memory and any computer hardware or
software necessary to process such memory ("Books and Records").

        2.    THE INDEBTEDNESS. The Collateral secures and will secure all
Indebtedness of the Pledgor to the Bank. For the purposes of this Agreement,
"Indebtedness" means all loans and advances made by the Bank to the Pledgor and
all other obligations and liabilities of the Pledgor to the Bank, whether now
existing or hereafter incurred or created, whether voluntary or involuntary,
whether due or not due, whether absolute or contingent, or whether incurred
directly or acquired by the Bank by assignment or otherwise, and including any
obligation or liability arising pursuant to any derivative or hedge transaction
of any kind entered into with the Bank and/or any affiliate of the Bank.

1

--------------------------------------------------------------------------------

        3.    PLEDGOR'S COVENANTS. The Pledgor represents, covenants and
warrants that unless compliance is waived by the Bank in writing:

        (a)  The Pledgor will properly preserve the Collateral; defend the
Collateral against any adverse claims and demands; and keep accurate Books and
Records.

        (b)  Pledgor's chief executive office is located, in the state specified
on the signature page hereof. In addition, Pledgor is incorporated in or
organized under the laws of the state specified on such signature page. Pledgor
shall give Bank at least thirty (30) days notice before changing its residence
or its chief executive office or state of incorporation or organization. The
Pledgor will notify the Bank in writing prior to any change in the location of
any Collateral, including the Books and Records.

        (c)  The Pledgor will notify the Bank in writing prior to any change in
the Pledgor's name, identity or business structure.

        (d)  Unless otherwise agreed, the Pledgor has not granted and will not
grant any security interest in any of the Collateral except to the Bank, and
will keep the Collateral free of all liens, claims, security interests and
encumbrances of any kind or nature except the security interest of the Bank.

        (e)  The Pledgor will promptly notify the Bank in writing of any event
which affects the value of the Collateral, the ability of the Pledgor or the
Bank to dispose of the Collateral, or the rights and remedies of the Bank in
relation thereto, including, but not limited to, the levy of any legal process
against any Collateral and the adoption of any marketing order, arrangement or
procedure affecting the Collateral, whether governmental or otherwise.

        (f)    The Pledgor shall pay all costs necessary to preserve, defend,
enforce and collect the Collateral, including but not limited to taxes,
assessments, insurance premiums, repairs, rent, storage costs and expenses of
sales, and any costs to perfect the Bank's security interest. Without waiving
the Pledgor's default for failure to make any such payment, the Bank at its
option may pay any such costs and expenses, discharge encumbrances on the
Collateral, and pay for insurance of the Collateral, and such payments shall be
a part of the Indebtedness and bear interest at the rate set out in the
Indebtedness. The Pledgor agrees to reimburse the Bank on demand for any costs
so incurred.

        (g)  Until the Bank exercises its rights to make collection, the Pledgor
will diligently collect all Collateral.

        (h)  If any Collateral is or becomes the subject of any registration
certificate, certificate of deposit or negotiable document of title, including
any warehouse receipt or bill of lading, the Pledgor shall immediately deliver
such document to the Bank, together with any necessary endorsements.

        (i)    The Pledgor will not sell, lease, agree to sell or lease, or
otherwise dispose of any Collateral except with the prior written consent of the
Bank; provided, however, that the Pledgor may sell inventory in the ordinary
course of business.

        (j)    The Pledgor will maintain and keep in force insurance covering
the Collateral against fire and extended coverages, to the extent that any
Collateral is of a type which can be so insured. Such insurance shall require
losses to be paid on a replacement cost basis, be issued by insurance companies
acceptable to the Bank and include a loss payable endorsement in favor of the
Bank in a form acceptable to the Bank.

        (k)  The Pledgor will not attach any Collateral to any real property or
fixture in a manner which might cause such Collateral to become a part thereof
unless the Pledgor first obtains the

2

--------------------------------------------------------------------------------




written consent of any owner, holder of any lien on the real property or
fixture, or other person having an interest in such property to the removal by
the Bank of the Collateral from such real property or fixture. Such written
consent shall be in form and substance acceptable to the Bank and shall provide
that the Bank has no liability to such owner, holder of any lien, or any other
person.

        (l)    Exhibit A to this Agreement is a complete list of all patents,
trademark and service mark registrations, copyright registrations, mask work
registrations, and all applications therefor, in which the Pledgor has any
right, title, or interest, throughout the world. The Pledgor will promptly
notify the Bank of any acquisition (by adoption and use, purchase, license or
otherwise) of any patent, trademark or service mark registration, copyright
registration, mask work registration, and applications therefor, and
unregistered trademarks and service marks and copyrights, throughout the world,
which are granted or filed or acquired after the date hereof or which are not
listed on the Exhibit. The Pledgor authorizes the Bank, without notice to the
Pledgor, to modify this Agreement by amending the Exhibit to include any such
Collateral.

        (m)  The Pledgor will, at its expense, diligently prosecute all patent,
trademark or service mark or copyright applications pending on or after the date
hereof, will maintain in effect all issued patents and will renew all trademark
and service mark registrations, including payment of any and all maintenance and
renewal fees relating thereto. The Pledgor also will promptly make application
on any patentable but unpatented inventions, registerable but unregistered
trademarks and service marks, and copyrightable but uncopyrighted works. The
Pledgor will at its expense protect and defend all rights in the Collateral
against any claims and demands of all persons other than the Bank and will, at
its expense, enforce all rights in the Collateral against any and all infringers
of the Collateral. The Pledgor will not license or transfer any of the
Collateral except with the Bank's prior written consent.

        4.    ADDITIONAL OPTIONAL REQUIREMENTS. The Pledgor agrees that the Bank
may at its option at any time, whether or not the Pledgor is in default:

        (a)  Require the Pledgor to deliver to the Bank (i) copies of or
extracts from the Books and Records, and (ii) information on any contracts or
other matters affecting the Collateral.

        (b)  Examine the Collateral, including the Books and Records, and make
copies of or extracts from the Books and Records, and for such purposes enter at
any reasonable time upon the property where any Collateral or any Books and
Records are located.

        (c)  Require the Pledgor to deliver to the Bank any instruments or
chattel paper which are part of the Collateral.

        (d)  Notify any account debtors, any buyers of the Collateral, or any
other persons of the Bank's interest in the Collateral.

        5.    DEFAULTS. Any one or more of the following shall be a default
hereunder:

        (a)  Any Indebtedness is not paid when due, or any default occurs under
any agreement relating to the Indebtedness.

        (b)  The Pledgor breaches any term, provision, warranty or
representation under this Agreement, or under any other obligation of the
Pledgor to the Bank.

        (c)  Any custodian, receiver or trustee is appointed to take possession,
custody or control of all or a substantial portion of the property of the
Pledgor or of any guarantor or other party obligated under any Indebtedness.

        (d)  The Pledgor or any guarantor or other party obligated under any
Indebtedness becomes insolvent, or is generally not paying or admits in writing
its inability to pay its debts as they

3

--------------------------------------------------------------------------------




become due, fails in business, makes a general assignment for the benefit of
creditors, dies, or commences any case, proceeding or other action under any
bankruptcy or other law for the relief of, or relating to, debtors.

        (e)  Any case, proceeding or other action is commenced against the
Pledgor or any guarantor or other party obligated under any Indebtedness under
any bankruptcy or other law for the relief of, or relating to, debtors.

        (f)    Any involuntary lien of any kind or character attaches to any
Collateral, except liens for taxes not due.

        (g)  Any financial statements, certificates, schedules or other
information now or hereafter furnished by the Pledgor to the Bank proves false
or incorrect in any material respect.

        6.    BANK'S REMEDIES AFTER DEFAULT. In the event of any default, the
Bank may do any one or more of the following:

        (a)  Declare any Indebtedness immediately due and payable, without
notice or demand.

        (b)  Enforce the security interest given hereunder pursuant to the
Uniform Commercial Code and any other applicable law.

        (c)  Enforce the security interest of the Bank in any deposit account of
the Pledgor maintained with the Bank by applying such account to the
Indebtedness.

        (d)  Require the Pledgor to obtain the Bank's prior written consent to
any sale, lease, agreement to sell or lease, or other disposition of any
Collateral consisting of inventory, other than in the ordinary course of
business.

        (e)  Require the Pledgor to segregate all collections and proceeds of
the Collateral so that they are capable of identification and deliver daily such
collections and proceeds to the Bank in kind.

        (f)    Require the Pledgor to direct all account debtors to forward all
payments and proceeds of the Collateral to a post office box under the Bank's
exclusive control.

        (g)  Require the Pledgor to assemble the Collateral, including the Books
and Records, and make them available to the Bank at a place designated by the
Bank.

        (h)  Enter upon the property where any Collateral, including any Books
and Records, are located and take possession of such Collateral and such Books
and Records, and use such property (including any buildings and facilities) and
any of the Pledgor's equipment, if the Bank deems such use necessary or
advisable in order to take possession of, hold, preserve, process, assemble,
prepare for sale or lease, market for sale or lease, sell or lease, or otherwise
dispose of, any Collateral.

        (i)    Demand and collect any payments on and proceeds of the
Collateral. In connection therewith the Pledgor irrevocably authorizes the Bank
to endorse or sign the Pledgor's name on all checks, drafts, collections,
receipts and other documents, and to take possession of and open the mail
addressed to the Pledgor and remove therefrom any payments and proceeds of the
Collateral.

        (j)    Grant extensions and compromise or settle claims with respect to
the Collateral for less than face value, all without prior notice to the
Pledgor.

        (k)  Use or transfer any of the Pledgor's rights and interests in any
Intellectual Property now owned or hereafter acquired by the Pledgor, if the
Bank deems such use or transfer necessary or advisable in order to take
possession of, hold, preserve, process, assemble, prepare for sale or lease,
market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral. The Pledgor

4

--------------------------------------------------------------------------------




agrees that any such use or transfer shall be without any additional
consideration to the Pledgor. As used in this paragraph, "Intellectual Property"
includes, but is not limited to, all trade secrets, computer software, service
marks, trademarks, trade names, trade styles, copyrights, patents, applications
for any of the foregoing, customer lists, working drawings, instructional
manuals, and rights in processes for technical manufacturing, packaging and
labeling, in which the Pledgor has any right or interest, whether by ownership,
license, contract or otherwise.

        (l)    Have a receiver appointed by any court of competent jurisdiction
to take possession of the Collateral. The Pledgor hereby consents to the
appointment of such a receiver and agrees not to oppose any such appointment.

        (m)  Take such measures as the Bank may deem necessary or advisable to
take possession of, hold, preserve, process, assemble, insure, prepare for sale
or lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral, and the Pledgor hereby irrevocably constitutes and appoints the Bank
as the Pledgor's attorney-in-fact to perform all acts and execute all documents
in connection therewith.

        (n)  Without notice or demand to the Pledgor, set off and apply against
any and all of the Indebtedness any and all deposits (general or special, time
or demand, provisional or final) and any other indebtedness, at any time held or
owing by the Bank or any of the Bank's agents or affiliates to or for the credit
of the account of the Pledgor or any guarantor or endorser of the Pledgor's
Indebtedness.

        7.    ARBITRATION AND WAIVER OF JURY TRIAL.

        (a)  This paragraph concerns the resolution of any controversies or
claims between the Pledgor and the Bank, whether arising in contract, tort or by
statute, including but not limited to controversies or claims that arise out of
or relate to: (i) this Agreement (including any renewals, extensions or
modifications); or (ii) any document related to this Agreement (collectively a
"Claim").

        (b)  At the request of the Pledgor or the Bank, any Claim shall be
resolved by binding arbitration in accordance with the Federal Arbitration Act
(Title 9, U. S. Code) (the "Act"). The Act will apply even though this Agreement
provides that it is governed by the law of a specified state.

        (c)  Arbitration proceedings will be determined in accordance with the
Act, the applicable rules and procedures for the arbitration of disputes of JAMS
or any successor thereof ("JAMS"), and the terms of this paragraph. In the event
of any inconsistency, the terms of this paragraph shall control.

        (d)  The arbitration shall be administered by JAMS and conducted in any
U.S. state where any tangible personal property collateral covered by this
security agreement is located, or if there is no such collateral, in California.
All Claims shall be determined by one arbitrator; however, if Claims exceed Five
Million Dollars ($5,000,000), upon the request of any party, the Claims shall be
decided by three arbitrators. All arbitration hearings shall commence within
ninety (90) days of the demand for arbitration and close within ninety (90) days
of commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing. However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days. The arbitrator(s) shall provide a concise written
statement of reasons for the award. The arbitration award may be submitted to
any court having jurisdiction to be confirmed and enforced.

        (e)  The arbitrator(s) will have the authority to decide whether any
Claim is barred by the statute of limitations and, if so, to dismiss the
arbitration on that basis. For purposes of the

5

--------------------------------------------------------------------------------




application of the statute of limitations, the service on JAMS under applicable
JAMS rules of a notice of Claim is the equivalent of the filing of a lawsuit.
Any dispute concerning this arbitration provision or whether a Claim is
arbitrable shall be determined by the arbitrator(s). The arbitrator(s) shall
have the power to award legal fees pursuant to the terms of this Agreement.

        (f)    This paragraph does not limit the right of the Pledgor or the
Bank to: (i) exercise self-help remedies, such as but not limited to, setoff;
(ii) initiate judicial or nonjudicial foreclosure against any real or personal
property collateral; (iii) exercise any judicial or power of sale rights, or
(iv) act in a court of law to obtain an interim remedy, such as but not limited
to, injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies.

        (g)  The filing of a court action is not intended to constitute a waiver
of the right of the Pledgor or the Bank, including the suing party, thereafter
to require submittal of the Claim to arbitration.

        (h)  By agreeing to binding arbitration, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of any
Claim. Furthermore, without intending in any way to limit this agreement to
arbitrate, to the extent any Claim is not arbitrated, the parties irrevocably
and voluntarily waive any right they may have to a trial by jury in respect of
such Claim. This provision is a material inducement for the parties entering
into this Agreement.

        8.    MISCELLANEOUS.

        (a)  Any waiver, express or implied, of any provision hereunder and any
delay or failure by the Bank to enforce any provision shall not preclude the
Bank from enforcing any such provision thereafter.

        (b)  The Pledgor shall, at the request of the Bank, execute such other
agreements, documents, instruments, or financing statements in connection with
this Agreement as the Bank may reasonably deem necessary. To the extent
permitted by applicable law, a carbon, photographic or other reproduction of
this Agreement or any financing statement covering the Collateral shall be
sufficient as a financing statement. The Pledgor hereby irrevocably constitutes
and appoints the Bank as the Pledgor's attorney-in-fact to sign any financing
statement or other document which must be executed or filed to perfect or
continue perfected, maintain the priority of or provide notice of the Bank's
security interest in the Collateral and file any such financing statements and
other documents by electronic means with or without a signature as authorized or
required by applicable law or filing procedures.

        (c)  All notes, security agreements, subordination agreements and other
documents executed by the Pledgor or furnished to the Bank in connection with
this Agreement must be in form and substance satisfactory to the Bank.

        (d)  This Agreement shall be governed by and construed according to the
laws of the State of California, to the jurisdiction of which the parties hereto
submit.

        (e)  All rights and remedies herein provided are cumulative and not
exclusive of any rights or remedies otherwise provided by law. Any single or
partial exercise of any right or remedy shall not preclude the further exercise
thereof or the exercise of any other right or remedy.

        (f)    All terms not defined herein are used as set forth in the Uniform
Commercial Code.

        (g)  In the event of any action by the Bank to enforce this Agreement or
to protect the security interest of the Bank in the Collateral, or to take
possession of, hold, preserve, process, assemble, insure, prepare for sale or
lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral, the Pledgor agrees to pay immediately the costs and expenses
thereof, together with reasonable attorney's fees and allocated costs for
in-house legal services.

6

--------------------------------------------------------------------------------




        (h)  This Agreement shall constitute a continuing agreement, applying to
all future as well as existing transactions, whether or not of the character
contemplated at the date of this Agreement, and if all transactions between the
Bank and the Pledgor shall be closed at any time, shall be equally applicable to
any new transactions thereafter.

        (i)    The Bank's rights hereunder shall inure to the benefit of its
successors and assigns. In the event of any assignment or transfer by the Bank
of any of the Indebtedness or the Collateral, the Bank thereafter shall be fully
discharged from any responsibility with respect to the Collateral so assigned or
transferred, but the Bank shall retain all rights and powers hereby given with
respect to any of the Indebtedness or the Collateral not so assigned or
transferred. All representations, warranties and agreements of the Pledgor if
more than one are joint and several and all shall be binding upon the personal
representatives, heirs, successors and assigns of the Pledgor.

[Signatures on Next Page]

7

--------------------------------------------------------------------------------

        This Agreement is dated as of December 20, 2002.

BANK OF AMERICA, N.A.   MOTORCAR PARTS & ACCESSORIES, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
  By:       By:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Title:       Title:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


 
 
 
 
By:
 
             

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------


 
 
 
 
Address of Pledgor:
2929 California Street
Torrance, CA 90503


Pledgor's state of incorporation
or organization (if Pledgor is a corporation, partnership,
limited liability company or other registered entity): New York

8

--------------------------------------------------------------------------------


EXHIBIT A


        [List of all patents, trademarks and service mark registrations,
copyright registration, mask work registration, and applications therefore]


NONE

9

--------------------------------------------------------------------------------



QuickLinks


SECURITY AGREEMENT
EXHIBIT A
